EIGER ANNOUNCES SECOND QUARTER PROFIT Toronto, Ontario, May 27, 2008 - Eiger Technology, Inc. (CNQ: GAME, OTCBB: ETIFF) (“Eiger” or the “Company”) announced today that it has filed its unaudited consolidated financial statements for the three and six month period ended March 31, 2008 with Management Discussion and Analysis on SEDAR and CNQ. Eiger reported net earnings of $5,262,000 ($0.124 EPS), for the quarter compared to $1,004,000 ($0.026 EPS) for the three month period ended March 31, 2007. Year-to-date (six months) net earnings in the current year were $3,675,000 ($0.087 EPS), versus $834,000 ($0.021 EPS) in the prior year. John G. Simmonds,
